         CASE 0:19-cv-02892-PAM-HB Doc. 34 Filed 09/30/20 Page 1 of 9




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

Trenton Renell Robinson,                                      Civ. No. 19-2892 (PAM/HB)

              Plaintiff,

v.                                                     MEMORANDUM AND ORDER

Erik Norling, Carolyn Kne,
Mike Gallagher, Nathan
Krogh, Vince Trammel, and
the City of Bloomington,

              Defendants.


       This matter is before the Court on Defendants’ Motion to Dismiss or for Judgment

on the Pleadings. For the following reasons, the Motion is granted.

BACKGROUND

       On November 11, 2013, as he was driving with his one-year-old daughter to meet

his wife, Plaintiff Trenton Renell Robinson received a call on his cell phone. (Compl.

(Docket No. 1) ¶ 21.) The caller claimed that a “white lady” had hit the caller’s brother’s

car and demanded that Robinson pay $1,600 for the damage to the car. (Id. ¶ 22, 25.)

Robinson, who is Black, assumed that the woman involved in the accident was his mother-

in-law, who is white. (Id. ¶ 23.) The caller told Robinson that his brother was in a gang

and had kidnapped Robinson’s mother-in-law; to secure her release, Robinson needed to

pay for the damage to the car. (Id. ¶ 26.) Unbeknownst to Robinson, the call was a hoax

that had been perpetrated on several Bloomington residents.
         CASE 0:19-cv-02892-PAM-HB Doc. 34 Filed 09/30/20 Page 2 of 9




       The caller told Robinson that he should not hang up the phone because if he did, his

mother-in-law would get hurt. (Id. ¶ 29.) Because Robinson did not have the money, he

went home and asked his neighbor to lend him money for the ransom. (Id. ¶ 30.) The

neighbor, who is white, agreed to lend Robinson $1,000. (Id. ¶ 31.) He and Robinson then

went together to the TCF Bank branch inside a Cub Foods in Bloomington; Robinson

stayed on the phone with the would-be kidnapper the entire time. (Id. ¶ 32.) While the

neighbor spoke to the teller, Robinson passed her a note asking her to call the police. (Id.

¶ 33.) The bank manager did so, describing Robinson and his neighbor, telling the police

that Robinson had passed the note and was on the phone. (Id. ¶ 35.)

       Defendant Mike Gallagher, a Bloomington police officer, was the first to arrive. He

saw Robinson standing in a grocery aisle with the phone to his ear. (Id. ¶¶ 40-41.)

Gallagher told Robinson to put the phone down; when Robinson did not immediately

comply, Gallagher forced him to the floor. (Id. ¶ 42.) Defendants Nathan Krogh and Vince

Trammel, also Bloomington police officers, came to assist Gallagher, and according to

Robinson began hitting and choking him. (Id.) Eventually, the officers handcuffed

Robinson and put him in a squad car. (Id. ¶¶ 42, 46.) Robinson alleges that his neighbor

tried to tell the officers that Robinson had done nothing wrong, but they did not believe the

neighbor. (Id. ¶ 48.)

       Robinson was detained until the next afternoon. (Id. ¶ 51.) He was ultimately

charged with obstruction of legal process and disorderly conduct. (Id. ¶ 54.) He contends

that the investigating officer, Defendant Carolyn Kne, discovered that Robinson was one

of several victims of the same kidnapping hoax but nevertheless recommended the filing

                                             2
         CASE 0:19-cv-02892-PAM-HB Doc. 34 Filed 09/30/20 Page 3 of 9




of charges. (Id. ¶ 53.) And Robinson asserts that Defendant Erik Norling submitted a false

probable-cause report to the Bloomington city attorney in support of the charges. (Id. ¶ 54.)

The attorney ultimately dismissed all charges against Robinson.

       The Complaint raises six claims against the individual Defendants and the City of

Bloomington. Counts 1 through 4 arise under 42 U.S.C. § 1983, and claim a violation of

Robinson’s right to privacy, excessive force, false arrest, and malicious prosecution,

respectively. Count 5 claims failure to intervene in violation of 42 U.S.C. § 1986, and

Count 6 claims a conspiracy to violate Robinson’s constitutional rights in violation of 42

U.S.C. § 1985.

       Defendants move for judgment on the pleadings and to dismiss, arguing that

Robinson’s claims are time-barred. They note that the incident took place on November

11, 2013, but that Robinson did not file the lawsuit until November 12, 2019, six years and

one day later. Because the statute of limitations for claims under § 1983 is six years, they

ask for dismissal. They also argue that qualified immunity protects the officers from suit,

and that several of the causes of action fail to state a claim on which relief can be granted,

even if timely.

DISCUSSION

       To survive a motion to dismiss under Rule 12(b)(6), a complaint need only “contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)); see also Fed. R. Civ. P. 12(b)(6). A claim bears facial

plausibility when it allows the Court “to draw the reasonable inference that the defendant

                                               3
         CASE 0:19-cv-02892-PAM-HB Doc. 34 Filed 09/30/20 Page 4 of 9




is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. When evaluating a motion

to dismiss under Rule 12(b)(6), the Court must accept plausible factual allegations as true.

Gomez v. Wells Fargo Bank, N.A., 676 F.3d 655, 660 (8th Cir. 2012). “A court may

dismiss a claim under Rule 12(b)(6) as barred by the statute of limitations if the complaint

itself establishes that the claim is time-barred.” Illig v. Union Elec. Co., 652 F.3d 971, 976

(8th Cir. 2011).

A.     Section 1983

       The parties do not dispute that the statute of limitations for § 1983 claims in

Minnesota is six years. Egerdahl v. Hibbing Cmty. Coll., 72 F.3d 615, 618 n.3 (8th Cir.

1995). “Section 1983 claims accrue ‘when the plaintiff has a complete and present cause

of action, that is, when the plaintiff can file suit and obtain relief.’” Humphrey v. Eureka

Gardens Pub. Facility Bd., 891 F.3d 1079, 1081-82 (8th Cir. 2018) (quoting Wallace v.

Kato, 549 U.S. 384, 388 (2007)). Robinson’s privacy, false-arrest, and excessive-force

claims accrued on the day of his arrest, November 11, 2013. The only § 1983 cause of

action that accrued later than the day of the incident is Robinson’s claim for malicious

prosecution, but as discussed below, that claim is not cognizable under § 1983. Unless

Robinson can establish that tolling the statute of limitations is appropriate, his November

12, 2019, Complaint is untimely.




                                              4
            CASE 0:19-cv-02892-PAM-HB Doc. 34 Filed 09/30/20 Page 5 of 9




       1.      Paramount Authority

       Robinson contends that the statute of limitations should be tolled by one day under

the “paramount authority” doctrine. His asserts that because he was in jail until November

12, 2013, his causes of action did not accrue until that day.

       Under the “paramount authority” doctrine, when a person is “prevented from

exercising his legal remedy by some paramount authority, the time during which he is thus

prevented is not to be counted against him in determining whether the statute of limitation

has barred his right . . . .” St. Paul, Minneapolis & Manitoba Ry. Co. v. Olsen, 91 N.W.

294, 296 (Minn. 1902). But even the authority Robinson cites recognizes that short delays

caused by the government cannot excuse the running of the limitations period under this

doctrine. See Davis v. Wilson, 349 F. Supp. 905, 906 (E.D. Tenn. 1972) (finding

allegations that jailers stole plaintiff’s complaint three days after the allegedly

unconstitutional acts could not excuse the fact that plaintiff filed his action 34 days late).

That Robinson was detained overnight did not prevent him from exercising his right to

bring a lawsuit within six years.

       At the hearing on the Motion, the Court suggested that the federal-holiday Rule

might save Robinson’s Complaint, because the day the six-year limitations period expired,

November 11, 2019, was Veteran’s Day, a federal holiday. The Rules provide that under

some circumstances a filing is not due until the next business day if the last day of a filing

period is a Saturday, Sunday, or federal holiday. Fed. R. Civ. P. 6(a)(1)(C). However,




                                              5
            CASE 0:19-cv-02892-PAM-HB Doc. 34 Filed 09/30/20 Page 6 of 9




Robinson’s attorney conceded that the lawsuit was not timely filed and did not further

pursue the Court’s suggestion.

       Robinson’s claims for right to privacy, excessive force, and false arrest under § 1983

are barred by the six-year statute of limitations. They are therefore dismissed with

prejudice. See In re Wholesale Grocery Prod. Antitrust Litig., No. 09-MD-2090, 2010 WL

4134341, at *1 (D. Minn. Oct. 19, 2010) (“Where a plaintiff’s claims are clearly time-

barred, it is improperly prejudicial to defendants to allow dismissal without prejudice.”)

(Montgomery, J.)

       2.      Malicious Prosecution

       Robinson urges this Court to determine that his claim for malicious prosecution

under § 1983 may go forward, noting that the majority of federal circuit courts of appeals

recognize such a claim. But the Eighth Circuit Court of Appeals has repeatedly stated that

it is not likely to recognize a § 1983 claim for malicious prosecution, despite that most of

its sister circuits do so. See Bates v. Hadden, 576 F. App’x 636, 639 (8th Cir. 2014) (noting

that “malicious prosecution is not a constitutional injury”); see also Albright v. Oliver, 510

U.S. 266, 270 n.4 (1994) (noting “the extent to which a claim of malicious prosecution is

actionable under § 1983 is one ‘on which there is an embarrassing diversity of judicial

opinion’”) (quoting Albright v. Oliver, 975 F.2d 343, 345 (7th Cir. 1992)). The Court will

not deviate from the Eighth Circuit Court of Appeals’ position on the viability of malicious-

prosecution claims under § 1983, and this claim is dismissed with prejudice.




                                              6
         CASE 0:19-cv-02892-PAM-HB Doc. 34 Filed 09/30/20 Page 7 of 9




B.     Failure to Intervene

       Defendants argue that Robinson’s failure-to-intervene claim is likewise untimely.

According to Defendants, a one-year statute of limitations applies to a failure-to-intervene

claim under § 1986. Robinson did not respond to Defendants’ arguments on this issue,

apparently conceding that his § 1986 claim fails. That claim is likewise dismissed with

prejudice.

C.     Conspiracy

       In addition to challenging the factual and legal underpinnings for the conspiracy

claim, Defendants contend that the claim is untimely as to the three arresting officers,

Defendants Gallagher, Trammel, and Krogh. As with § 1983 claims, the statute of

limitations for § 1985 claims in Minnesota is six years. Davidov v. Honeywell, Inc., 515

F. Supp. 1358, 1360 (D. Minn. 1981) (Alsop, J.). According to Defendants, the last overt

act by these officers occurred on the day of Robinson’s arrest, November 11, 2013. See

Bell v. Fowler, 99 F.3d 262, 270 (8th Cir. 1996) (noting that statute of limitations for

conspiracy claim begins to run “from the occurrence of the last overt act resulting in

damage to the plaintiff”). But Robinson contends that the conspiracy included the filing

of false charges, which was weeks after his arrest and within the limitations period. All

members of the conspiracy are responsible for the actions of co-conspirators, and thus, if

Robinson has sufficiently pled his conspiracy claim, the claim is timely as to all of them.

       Defendants next argue that the conspiracy claim must be dismissed because

Robinson did not allege any facts to show any agreement among the police officers to

violate Robinson’s civil rights. But their contention references a lack of “evidence,” which

                                             7
           CASE 0:19-cv-02892-PAM-HB Doc. 34 Filed 09/30/20 Page 8 of 9




is not an appropriate argument at this stage. (See Defs.’ Supp. Mem. (Docket No. 20) at

13.) The question is whether Robinson’s allegations, taken as true, could establish the

alleged conspiracy, not whether he can ultimately marshal the evidence to make out such

a claim.

       Defendants are correct, however, that the Complaint does not sufficiently allege any

class-based animus for the § 1985 conspiracy. See Bray v. Alexandria Women’s Health

Clinic, 506 U.S.263, 268 (1993) (civil-rights plaintiff must show that alleged conspiracy is

fueled by a “class-based, invidiously discriminatory animus”). The Complaint asserts that

the officers wanted to cover up their excessive use of force and did so by conspiring to

charge Robinson with crimes. (Compl. ¶ 10.) This motive is not sufficient to state a claim

for a § 1985 conspiracy. In response, Robinson cites to certain evidence (Pl.’s Opp’n Mem.

(Docket No. 26) at 18-20), but again, at this stage the Court only evaluates the allegations

in the Complaint, not what the evidence may or may not show. The Complaint as pled

does not sufficiently allege a class-based animus. Robinson’s § 1985 claim against the

individual Defendants is dismissed without prejudice.

D.     City of Bloomington

       Finally, Defendants ask the Court to dismiss Robinson’s conspiracy claim against

the City. Defendants note that the “conspiracy” described in Robinson’s opposition

memorandum is different than that alleged in the Complaint. Robinson’s new conspiracy

is one to deprive him of his rights to equal protection, but Robinson did not raise an equal

protection claim in the Complaint. Whether or not Robinson’s conspiracy claim arises

under equal-protection or some other theory, the City may be liable only “if the [alleged

                                             8
            CASE 0:19-cv-02892-PAM-HB Doc. 34 Filed 09/30/20 Page 9 of 9




constitutional] violation result[s] from . . . an ‘official municipal policy.’” Corwin v. City

of Independence, 829 F.3d 695, 699 (8th Cir. 2016) (quoting Monell v. Dep’t of Soc.

Servs., 436 U.S. 658, 691 (1978)). Because the Complaint has no allegations regarding

City policies or practices, the conspiracy claim against the City must be dismissed without

prejudice.

CONCLUSION

       Robinson’s claims are time-barred, not cognizable, or insufficiently pled.

Accordingly, IT IS HEREBY ORDERED that:

       1.      The Motion to Dismiss (Docket No. 17) is GRANTED;

       2.      Counts 1 through 5 of the Complaint (Docket No. 1) are DISMISSED with

               prejudice; and

       3.      Count 6 of the Complaint is DISMISSED without prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: September 30, 2020
                                           s/ Paul A. Magnuson
                                           Paul A. Magnuson
                                           United States District Court Judge




                                              9
